DOWNEY, Judge,
dissenting.
It appears to me that the trial court erred in concluding the transaction involved herein was not usurious. Appellee’s argument in support of the propriety of including the documentary stamps as part of the sum financed and its argument that Chapter 687 is not applicable to appellee because of its licensure under Chapter 516, Florida Statutes, are both misplaced in my judgment.
Accordingly, I would reverse the judgment appealed from and remand the cause to the trial court for application of the appropriate penalties under the usury statute.